Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 11:
            The term “said sound”, line 9, lacks antecedent basis.
            In claim 12:
            The claim recites “instructions to determine a frequency range for searching for a frequency of noise corresponding to a rotational speed from among frequencies contained in a sound based on the rotational speed of said rotating section”; however, it is unclear where “a sound”, line 3, is originated so that frequencies contained therein can be reached.
           Claims 13-15 are rejected for the same reason as their respectively base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (US 20200036305).
             Regarding claim 11,  John et al., according to Fig. 4,  disclosed a device implemented as software program recorded on a recording medium  which is interpreted as  non-transitory computer-readable storage medium,  wherein the software program is interpreted as  one or more instructions, and when executed by said processor, it causes the processor  to perform functions  comprising: 
            receiving a signal representing a rotational speed of a rotating section (see noise processing unit 101a to receive a signal representing a rotational speed of said rotating section from controller 101e, paragraphs 0069, 0071, 73 and 0097) of a medical apparatus (a medical apparatus recited here is not a positively recited claim feature, and  it has  nothing to do with or limit the non-transitory computer-readable storage medium as recited in claim 11.  In other words, claim 11 is directed to a non-transitory computer-readable storage medium and does not cover or include the medical apparatus. Accordingly, the feature of medical apparatus is outside the scope of the claimed invention, and thus, no patentable weight is given thereto).
            determining, based on said signal, a frequency of noise caused by rotation of said rotating section (see controller 101e  to determine/measure, based on said signal, a frequency of noise caused by rotation of said rotating section (see paragraphs 0069, 0097); and 
             setting a filter characteristic for said filter section so that a frequency component of said noise contained in said sound is removed (see noise processing unit 101b sets/adjusts  the filter parameter of the filter for filtering frequency of the noise caused by the rotational speed, paragraphs 0069, 0097, 0098,  0105-0107).
             Regarding claim 15, see paragraph 0069 of John et al. which discloses the filter section (see unit 101b of the processor 101) determines a frequency of the noise caused by rotation of said rotating section (rotor 111) using a formula representing a relationship between the rotational speed of said rotating section (111) and the frequency of the noise caused by rotation of said rotating section (see the frequency of the noise generated by the rotations of the rotor blades is determined by measurement of the rotation of the blades. Accordingly, this measurement is based on a relationship between the rotational speed of said rotating section (rotation of the blades) and the frequency of the noise caused by rotation of said rotating section (rotation of the blades)).

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowable over the prior art of record.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 2 and 4-10 are allowable over the prior art of record for the same reasons applied to claim 3 in the last Office  action dated 4/29/2022.
Claims 12-14 are allowable over the prior art of record because the prior art of record including US 20200036305 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art, considered alone or in combination with other references, fails to include claimed features comprising: instructions to determine a frequency range for searching for a frequency of noise corresponding to a rotational speed from among frequencies contained in a sound based on the rotational speed of said rotating section, and detects a frequency of said noise from within said frequency range, as recited in claim 12.  Other references of the record are directed to an apparatus related to the subject matter of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 12.  Therefore, claim 12 is allowable over the prior art of record, and dependent claims 13 and 14 are also allowable over the prior art of record for the same reason as their base claim 12.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a medical device having a circuit to detect a speed of a rotation unit of the medical device; and a processing unit to reduce noise in a sound based on frequency in the detected speed .
Response to Arguments
In response to Applicant's arguments filed 07/26/2022 with respective to claim 11, Applicant should note that the term “a medical apparatus” later added in claim 11 is not a positively recited claim feature, and  it does not limit the claim invention which is directed to the non-transitory computer-readable storage medium as recited in claim 11.  In other words, claim 11 is directed to a non-transitory computer-readable storage medium and does not cover or include the medical apparatus as its structure. Accordingly, the feature of medical apparatus is outside the scope of the claimed invention, and thus, no patentable weight is given thereto.  Since the term “medical apparatus” recited in claim 11 is not given any patentable weight, claim 11 cannot be overcome the prior art of record, and thus, this application cannot be placed in condition for allowance as requested by applicant.                                                              
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688